Per Curiam,
The will of testator placed the bequest to his daughter in trust- for her, the trust to end in the event of the husband’s death before hers ; that event did not occur, but the marriage relation was dissolved by a decree in divorce. Evidently, the sole purpose of the trust was to protect her estate from the husband Jacob E. Blackmore; the law has severed the matrimonial bond as effectually as death could have done; therefore, the sole purpose of the trust being atan end, the daughter is entitled to the estate. So the court below on the authority of Koenig’s Appeal, 57 Pa. 352, rightly decided.
The decree is affirmed on its opinion.